Per Curiam.
Applying the law as laid down in Atlanta Association of Baptist Churches v. Cowan, 183 Ga. 187 (188 S. E. 21), upon, a former appearance of this case, the evidence adduced on the trial now under review authorized the verdict in favor of the plaintiffs; and the court did not err in overruling the motion for a new trial based upon the general grounds.

Judgment affirmed.


All the Justices concur, except Bell and Grice, JJ\., who dissent; and Jenhins, J., disqualified.

Tye, Thomson Tye and R. A. Edmondson Jr., for plaintiff in error.
McElreath, Scott, Duclcworth & DuVall, contra.